DETAILED ACTION

Response to Arguments
1.	Applicants argue that “Smorchkova fails to show "wherein the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the entire bottom surface of said edge portion spaced apart from said passivation layer" as recited in independent claims 1 and 16”, because “the bottom surface of gate 436 (shown at reference 440 - outlined in dashed lines) is clearly much smaller than the bottom surface of gate 436 that is spaced apart (solid line) from dielectric layer 414, the alleged passivation layer”.

1.	The claims recite that “at least one contact comprising a central portion having a bottom surface …, an edge portion having a bottom surface, and an intermediate portion having a bottom surface”.  Said central portion, the edge portion and the intermediate portion require the limitation “wherein the entire bottom surface of said intermediate portion in contact with said upper surface of said passivation layer is larger than the entire bottom surface of said edge portion spaced apart from said passivation layer”.  

For example, the phrase “the entire bottom surface of said edge portion” can be the entire bottom surface of the portion which is chosen to be the edge portion and not necessarily the portion which is chosen by applicants.
Furthermore, the term “portion” means “a part of a whole”.  It is well known in the art that a portion is given a different meaning that is given, for example, to a layer.  Note that conventionally, a portion is part of a layer. Therefore, the office can arbitrary interpret portions of a layer (or “one contact”) as long as such interpretation does not contradict other limitations in the claim.

2.	Applicants argue that the central, edge and the intermediate portions of Smorchkova cannot be arbitrarily chosen as being part of the at least one contact, because said adaption is “arbitrary, and hence unreasonable, interpretation of the claims”.

2.	Office personnel are required to give claims their broadest reasonable interpretation in light of the supporting disclosure. (See, e.g., In re Zletz, 893 F.2d 319, 321 - 22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) ("During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow . .”).)
In this case, it is reasonable to interpret the portions of said at least one contact as being arbitrarily chosen parts of one contact.

The courts also decided that limitations from the specification should not be read into the claims. (Our reviewing court guides that "[i]n the patentability context, claims are to be given their broadest reasonable interpretations.., limitations are not to be read into the claims from the specification." In re Van Geuns, 988 F.2d 1181, 1184 (Fed. Cir. 1993) (citations omitted).) 
Furthermore,	In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) ("[T]his court counsels the PTO to avoid the temptation to limit broad claim terms solely on the basis of specification passages.").  

Please note that “When construing claim terminology during prosecution before the Office, claims are to be given their broadest reasonable interpretation consistent with the specification, reading claim language in light of the specification as it would be interpreted by one of ordinary skill in the art. In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004)”, and  
 “In re ICON Health & Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (it is well established that “the PTO must give claims their broadest reasonable construction consistent with the specification” and if the Specification does not provide a definition for claim terms, the PTO applies a broad interpretation)”.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).










O.N.								/ORI NADAV/
12/10/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800